BLUE, Acting Chief Judge.
Michelle Dalton appeals the denial of her motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In her motion, Ms. Dalton seeks additional jail credit for one of six charges to which she pleaded and was sentenced to twenty-four months’ Florida State Prison. Because Ms. Dalton did not seek to withdraw her plea or assert that she was misled as to the amount of jail credit, the trial court treated Ms. Dalton’s motion as a rule 3.800(a) claim and properly denied relief with attachments. Accordingly, we affirm.
Affirmed.
FULMER and SILBERMAN, JJ., Concur.